Yesawich, Jr., J.
Appeal from a decision of the Workers’ Compensation Board filed May 10, 1985, which ruled that claimant sustained a compensable injury and awarded benefits.
The Workers’ Compensation Board, reversing an Administrative Law Judge, determined that the 56-year-old claimant, a plumbing contractor with a moderate degree of arteriosclerotic heart disease, sustained an accidental injury when he suffered an acute coronary occlusion and myocardial infarction. This injury was the consequence of his involvement in a fierce telephone argument occurring on the morning of April 23, 1981. The argument, had with a competitor regarding a recently acquired and important plumbing contract claimant had successfully bid on, lasted 25 to 30 minutes. Relatives and employees who observed claimant during the incident testified to the considerable screaming and swearing which occurred and that, following the telephone call, the infuriated claimant threw cast iron pipe and fittings about and complained of experiencing pain in his chest and left arm. There was also evidence that he looked pale at the time, was highly nervous and perspiring. The following day, claimant was admitted to the coronary care unit of an area hospital where he remained for 10 days. Claimant’s cardiologist testified that the severe emotional disturbance occasioned by the argument precipitated the myocardial infarction.
As noted in Matter of Gates v McBride Transp. (60 NY2d 670), which presented a somewhat similar fact pattern, since there is substantial evidence that claimant was profoundly irritated by the telephone call and that shortly thereafter he experienced chest pains and discomfort warranting hospitalization, and there is medical testimony as to causal relationship, the Board’s determination is conclusive (see, Matter of Dubnoff v Feathers Sportswear, 90 AD2d 607; Matter of Sloman v Roger Detective Bur., 48 AD2d 984).
Decision affirmed, with costs to the Workers’ Compensation Board. Kane, J. P., Main, Yesawich, Jr., Levine and Harvey, JJ., concur.